 r l..J1_^307 t tr.i ` s1`iss.^r rwtU.I t. Istt....1-a'HOUSTONPRESSCOMPANYand-HOUSTON'NEWSPAPERo{ l f- I],t l,,L"aibHLiCase No R-3948 -Deczded July 21, 1942Jurisdiction:newspaper publishing industryInvestigation and Certification of Representatives:existence of question re-fusal to accord petitioner recognition because of doubt as to appropriatenessof the unit, election necessaryUnit Appropriate for Collective Bargaining:all employeesin the fuel, light,and powei department, excluding the superintendentMr. What field H. Marshall,of Houston, Tex, for the CompanyMandell & Wright,byMr. Herman Wright,of Houston, Tex, forthe GuildMr. D. A. Simmons,andMr. W W. Strong,of Houston, Tex, for thePressmenMr G. H Jamieson,of Houston, Tex , for the TypographersMr Louis Cokin,of counsel to the BoardDECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by Houston Newspapei Guild, heiem calledthe Guild, alleging that a question affecting commerce had aiisen con-cerning the representation of employees of Houston Press Company,Houston, Texas, herein called the Company, the National Labor Re-lations Board provided for an appropiiate hearing upon due noticebefore E P: Davis, Trial Examiner Said hearmg was held at Hous-ton,Texas, on June 17, 1942The Company, the Guild, HoustonTypographers Union No 87, herein called the Typographers, andHouston Printing Pressmen & Assistants Union No 71, herein calledthe Pressmen, appeared, participated, and were afforded full opportu-nity to be heard, to examine and cross-examine witnesses, and to intro-duce evidence bearing on the issuesThe Trial Examniei's iulingsmade at the hearing are free from piejudicial erior and are herebyaffix medUpon the entire record in the case, the Board makes the following42NLRB,No133656 HOUSTONPRESS COMPANY657FINDINGS OF FACTITHE BUSINESS OF THE COMPANYHouston Press Company is a Texas corporation with its principalplace of business at Houston, Texas, where it is engaged in the pub-lishing, sale, and distribution of a daily newspaper known as theHouston PressDuring 1941 the Company pubhshed,and distributedan average of, 76,980 copies of the Houston Press, 35,816, copies- ofwhich were dehyered to points outside TexasDuring the same periodit used over 2,000 tons of newsprint, all of which was shipped to itfrom outside Texas.The Company obtains, news and photographsfrom five news agencies, all of which originate outside Texas,,II.THE ORGANIZATIONS INVOLVEDHouston Newspaper Guild 'is a' labor organizatidn affiliated withthe Congress of Industrial Organizations, admitting to membershipemployees of the Company'Houston`Typographers Union No 87 is a labor organization" admit-ting to membership employees of the Company.Houston Printing Pressmen & Assistants Union No. 71 is a labororganization admitting to membership employees of the Company.IIITHE QUESTION CONCERNING REPRESENTATIONDurmg+January 1942,the Guild requested the Company to recognizeit as the exclusive representative of its maintenance employeesTheCompany denied this request stating that it doubted the appropriate-ness of a unit composed of maintenance employees -A statement of a Field Examiner of the Board, introduced into evi-dence during the hearing; indicates that the Guild represents a sub-stantial number of employees in the unit hereinafter found to beappropriate 1We find that a question affecting commerce has arisen concerningthe representation of employees of the Company; within the meaningof, Section-9, (c) and Section,2 (6) and (7) of the,,National LaborRelations ActIV.THE APPROPRIATE UNITThe Guild urges that all employees in the fuel, light and powerdepartment of the Company, including the superintendent, consti-1The Field Examiner reported that the Guild presented an authorization petition bear-ing the apparently genuine signatures of 8 employees whose names appear on the Com-pany's pay roll of April 15, 1942There are S employees in the unit hereinafter foundto be appropriateThe Typographers and the Pressmen do not claim to represent any ofthe employees involved herein but contend, as hereinafter stated, that 3 of the employeesfallwithin their respective jurisdictions472814-42-vol 42-42 There are eight employees in the fuel, light and power departmentAll such employees are maintenance men but two of them work in thepressroom and one in the composing roomThe Pressmen and theTypographers have closed-shop contracts with the Company coveimgthe pressroom and composing room respectivelyThey contend thatinasmuch as three of the maintenance employees work in the press-room and the composing room they should be under their jurisdiction.The three employees in dispute receive the same rate of pay as theothermaintenance employees, and although they %oik in the pressroomand the composing room they are not being trained to become journey-men pressmen or composersAs stated above, the Piessmen andTypographers have closed-shop contracts with the Company but theyhave never attempted to bargain on behalf of the three employees indispute nor have they attempted to enforce their closed-shop contractswith respect to them.Under all the circumstances,we find that suchemployees should be included in the unit with the other maintenanceemployeesC J Layton is classified by the company as supeiintendent of thefuel,light and power department.The'Guild urges that he be in-cluded in the unitAlthough he performs manual duties, he super-vises the maintenanceemployeesand has the authority to hire anddischargeWe shall exclude him from the unit. _-We find that'allemployees in the fuel,light and power depart-ment of the Company, excluding the superintendent,constitute aunit'appropriate for the purposes of collective bargaining,withinthe meaning of Section 9 (b) of the ActV.TIIE DETERMINATION OF REPRESENTATIVESThe Guild seeks to be certified on the basis of the record.How-ever, because of the dispute involving some of the employees in-volved herein,we find that the question concerning representationcan best be resolved by an election by seciet ballot.We shall directthat the employees of the Company eligible to vote in the election -shall be those in the appropriate unit who were employed duringthe pay-roll pei iod immediately preceding the date of the Directionof Election herein,subject to the limitations and additions set forthin the Direction-DIRECTION OF ELECTIONBy virtue of and pursuantto the powervested in the National LaborRelations Boardby Section9 (c) of the National Labor Relations Company, Houston, Texas, an election by secret ballot shall be con-ducted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, acting in this matter asagent for the National Labor Relations Board, and subject to ArticleIII, Section 9, of said Rules and Regulations, among the employeesin the unit found appropriate in Section IV, above, who were em-ployed during the pay-roll period immediately preceding the date ofthis Direction, including any such employees who did not work dur-ing said pay-loll period because they were ill or on vacation or in theactivemilitary service or ti ammg of the United States, or -tem-porarily laid off; but-excluding any who'have since quit or been dis-charged for cause to determine whether or not they desire to be rep-resented by Houstoft- Newspaper Guild affiliated with the-Congressof Industrial Organizations, for the purposes of collective bargaining